UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
THE ASSISTANT SECRETARY

JAN 17 2001

H. James T. Sears, M.D.
Executive Director
TRICARE Management Activity
Office of the Assistant Secretary of Defense
Health Affairs
Skyline Five, Suite 810
5111 Leesburg Pike
Falls Church, VA 22041-3206
Dear Dr. Sears:
I ask your assistance in furthering the cooperation and collaboration between the TRICARE
Management Activity and the Early Intervention Program for Infants and Toddlers with
Disabilities (Part C) under the Individuals with Disabilities Education Act (IDEA). Over the past
several years, members of the Department of Defense (DoD) have served on the Federal
Interagency Coordinating Council (FICC), which was established under the 1991 Amendments
to the IDEA to address interagency service issues to young children with disabilities and their
families.
Congress intended for the FICC to be a model for States with respect to coordination of policies,
development of technical assistance initiatives, and performance of other functions necessary to
achieve the objectives of Part C (birth through 2 year olds and their families) and section 619
(3 through 5 year olds) of the IDEA. Both of these programs provide financial support to States
for the implementation of services for young children with disabilities.
The Federal Interagency Coordinating Council (FICC) is statutorily charged with the
responsibility to advise and assist the Secretaries of Education, Defense, Health and Human
Services, Agriculture, Interior and the Commissioner of Social Security in the performance of
their responsibilities related to serving children from birth through age five with disabilities, who
are eligible for services under Parts C and B of the IDEA.
The purposes of the FICC include:
(1) minimizing duplication of programs and activities across Federal, State, and local
agencies which provide services to infants, toddlers and preschoolers with disabilities
and their families;
(2) coordinating the provision of Federal technical assistance;
(3) coordinating Federal early intervention and preschool programs and policies;
(4) identification of gaps in program and services across Federal agencies; and
(5) identifying barriers to Federal interagency cooperation.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2500
O u r m i s s i o n i s t o e n s u r e e q u a l a c c e s s t o e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t t h e N a t i o n .

Page .2 - H. James Sears, M.D.
In addition, the FICC is charged with the following tasks:
(1) conducting policy analyses of Federal programs related to this age group in order to
determine areas of conflict, overlap, duplication, or inappropriate omission;
(2) identifying strategies to address these issues;
(3) developing and recommending joint policy memoranda concerning interagency
collaboration, including modifications to regulations, and elimination of barriers to
interagency programs and activities;
(4) coordinating technical assistance and disseminating information on best practices,
effective coordination strategies, and recommendations for improved services to
young children; and
(5) facilitating activities in support of States' inter'agency coordination efforts.
In response to concerns by those involved with providing services to young children with
disabilities, the FICC's Finance Committee/DoD task force developed a service guide
titled, TRICARE and IDEA Part C: A Guide to Services, to address the interface between
TRICARE and IDEA- Part C. "
The service guide was developed by representatives from both the Departments of Education and
Defense, particularly the TRICARE Management Activity (TMA). TMA's representatives Steve
Lilly and Michael Kottyan, and Dr. Rebecca Posante of DoD served on the work group that
designed, developed, and reviewed this guide. The FICC and I personally appreciate all the
efforts that these individuals have put forth to make the guide a viable resource for DoD and
Part C administrators, service providers, and families of young children.
Please note, Dr. Sears, that this guide includes: (1) a brief description of IDEA- Part C; (2) a
chart indicating the eligibility for TRICARE coverage of medically necessary early intervention
services; (3) frequently asked questions about TRICARE's programs; and (4) references. It also
contains a disclaimer that directs individuals to address specific benefit coverage issues to the
respective Departments.
In an effort to more broadly disseminate the service guide, we have scheduled a training session
at our upcoming annual early childhood conference. The conference brings together state and
local IDEA program administrators, researchers, parents of young children with disabilities, and
federal partners. I am extending an invitation to you, your service personnel and Exceptional
Family Member Program Coordinators to attend the session that will be held at the Omni
Shoreham Hotel on February 27 (10:00 to 11:30 AM), titled TRICARE and IDEA - Part C:
A Guide to Services. TMA's Colonel Karen Ferguson and Mr. Kottyan, along with Dr. Bobbi
Stettner-Eaton, the Executive Director of the FICC, and Ms. Anne Lucas, the Part C Coordinator
from Virginia, will present an overview of the guide.

Page 3 - H. James Sears, M. D.
I hope that you will endorse and support this initial interagency effort to get the word out about
the value and importance of this service guide. I believe that this training opportunity will serve
to foster additional communication between DoD and the early childhood community. If you
have any questions about this or other FICC activities, please contact Bobbi Stettner-Eaton at
(202) 205-8828.
Sincerely,

Judith E. Heumann

